In an action by several insurance companies to recover $16,350 which they jointly paid to the defendants in settlement of a fire loss, on the ground that the fire had been willfully caused by the defendants and that said payment had been fraudulently induced, the plaintiffs appeal from an order of the Supreme Court, Kings County, entered June 22, 1964, which denied their motion for summary judgment. Order affirmed, with $10 costs and disbursements (Purdde v. Ingram, 18 A D 2d 667; Uzenski v. Fitzsimmons, 10 A D 2d 890). Ughetta, Acting P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.